t c summary opinion united_states tax_court carrie a lesnik petitioner v commissioner of internal revenue respondent docket no 12201-99s filed date carrie a lesnik pro_se michael j calabrese for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for taxable years and respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure the issues for decision are whether amounts received by petitioner pursuant to a judgment of divorce are includable in her income under sec_71 and whether petitioner is liable for accuracy-related_penalties under sec_6662 for negligence or disregard of rules or regulations some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in milwaukee wisconsin on the date the petition was filed in this case petitioner and her former husband david g lesnik were divorced pursuant to a judgment entered by the circuit_court family court branch of the state of wisconsin milwaukee county on date the findings_of_fact accompanying the judgment provided in relevant part family support that family support shall be set at the sum of dollar_figure per month due to possible fluctuation in the income of the petitioner mr lesnik the petitioner shall furnish to the respondent petitioner or her attorney quarterly a record of all his income using of said income plus dollar_figure per month if the figure exceeds dollar_figure per month the petitioner shall pay to the respondent a sum equal to said difference if said figure equals or is less than dollar_figure p mo there will be no adjustment for support for that quarter the support payments were to commence date and be made at the office of or through assignment to the clerk of the court petitioner filed federal_income_tax returns for taxable years through on form sec_1040a u s individual_income_tax_return no line on the forms was dedicated to alimony received and no income reported by petitioner was designated as alimony petitioner reported the following amounts and types of income in each year form_w-2 dollar_figure -o- dollar_figure form 1099-r dollar_figure -o- --o- unspecified -q- dollar_figure dollar_figure total income dollar_figure dollar_figure dollar_figure respondent issued petitioner a statutory_notice_of_deficiency reflecting his determination that petitioner received alimony income of dollar_figure dollar_figure and dollar_figure in each respective year ’ the first issue for decision is whether the amounts received by petitioner pursuant to the judgment of divorce are includable in her income under sec_71 petitioner concedes that dollar_figure of ‘respondent also disallowed the earned_income_credit claimed by petitioner in each year this adjustment is computational and will be resolved by the court’s holding on the issues in this case q4e- the monthly family support payments is alimony and therefore includable in her income she argues however that the remaining dollar_figure was in actuality for child_support and therefore not includable in her income ’ we accept petitioner’s testimony that she believed that the bulk of the monthly family support payments was intended to be child_support in the traditional sense of the term in fact the record shows that that was most likely the case for example the transcript of a divorce court hearing regarding petitioner and her former spouse indicates the court intended that for nontax purposes dollar_figure of the payments was to be alimony and the remaining dollar_figure child_support responding to the question by counsel for petitioner what’s the dollar_figure the court replied that’s a figure i’m placing on support for the wife i don’t want to say that because i get involved in the federal tax people because that is child_support i’m trying to protect him from saying that the dollar_figure is maintenance and the percent is support in addition the payments were referred to as child_support in a court record the record reflects the reduction of the payments upon the emancipation of one of petitioner’s children and the apparent termination of the payments upon the emancipation of her other child however as discussed below petitioner does not challenge the specific dollar amounts of alimony determined by respondent for which there is a lack of supporting evidence in the record whether or not the payments were intended to be support earmarked for the petitioner’s children does not alter the federal_income_tax consequences of the express terms of the divorce judgment sec_71 lists several requirements which must be met in order to characterize payments made pursuant to a divorce decree as alimony payments for purposes of federal tax law if the requirements of sec_71 are met the payments generally must be included in the payee spouse’s income whether or not the payments are alimony for purposes other than federal tax law however sec_71 provides an exception to the general_rule for certain child_support payments it provides sec_71 payments to support minor children --- subsection a shall not apply to that part of any payment which the terms of the decree instrument or agreement f1ix in terms of an amount of money or a part of the payment as a sum which is payable for the support of minor children of the husband the statute clearly requires that the divorce instrument expressly fix the amount of child_support in the absence of such an express provision the exception under sec_71 does not sbecause the divorce judgement in this case was entered prior to we apply the provisions of sec_71 which were applicable before the changes made by the deficit_reduction_act_of_1984 defra publaw_98_369 e 98_stat_798 we note that the amount of the family support payments required by the judgment in this case was modified at least once after however a post-1984 modification of a pre-1985 judgment does not cause the defra changes to apply unless the modification expressly so provides see id at sec_422 see also libman v commissioner tcmemo_1990_629 nothing in the record indicates such a provision existed in this case -- - apply and the payments must be included in the payee’s income if they otherwise meet the requirements of sec_71l a see 366_us_299 any indication of an intent to allocate a portion of a payment as child_support which is not an express provision of the instrument fixing it as such is insufficient to cause the sec_71 exception to apply see id tt is clear in this case that the divorce instrument did not fix any portion of the family support payments as child_support consequently despite the evidence that the payments under the instrument were in fact primarily for support of the children they do not meet the requirements for the exception under sec_71 we therefore sustain respondent’s determination that payments received by petitioner under the judgment of divorce must be included in her income the second issue for decision is whether petitioner is liable for accuracy-related_penalties under sec_6662 respondent determined that petitioner is liable for an accuracy- related penalty imposed by sec_6662 for the entire underpayment_of_tax in each of the years in issue because these underpayments were due to negligence or disregard of rules or regulations sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors - one of which is negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year see id reasonable_cause and good_faith may be indicated by an honest and reasonable misunderstanding of fact or law see id petitioner asserts that she includes the amount which she believes to be alimony dollar_figure per month in her taxable_income each year the record does not support this assertion in petitioner reported dollar_figure in excess of her wage income this amount was far in excess of a dollar_figure monthly payment which would equal dollar_figure petitioner did not explain the discrepancy we --- - find there to be no indication that petitioner reported any alimony income in in none of the sources of petitioner’s income were shown in petitioner reported no income in excess of the income reported on her form_w-2 wage and tax statement and her form 1099-r distributions from pensions annuities retirement plans iras insurance contracts etc it is therefore clear that no part of her reported income in that year could have been from alimony which was to be paid_by mr lesnik through the county court finally petitioner did not dispute the statement in the notice_of_deficiency that she reported no alimony income in each of the years in issue we uphold respondent’s determination that petitioner is liable for the accuracy-related_penalties but only as to that portion of the penalties which is attributable to her failure to report what she has conceded to be alimony---dollar_figure per month petitioner’s statements in the record indicate she knew the amounts to be taxable and yet failed to report them on the other hand we find that petitioner had reasonable_cause in maintaining her position that the remainder of the payments were not alimony and therefore should not be includable in her income this position was a reasonable and honest misunderstanding of fact and law and we accept it as petitioner’s honest belief see sec_1_6664-4 income_tax --- - regs we therefore hold that petitioner is not liable for negligence in failing to report these amounts as income reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
